Se trata en este caso de recobrar contribuciones pagadas bajo protesta y alega el apelante que la sentencia que de-sestimó la demanda debe revocarse porque la demanda es suficiente en cuanto alega que el Tesorero está cobrando o tratando de cobrar una contribución sin autoridad legal y que su alegada autoridad o parte de la Ley No. 55 de junio 1919 es anticonstitucional por imponer una contribución de importación. Se resolvió: 1°., que una demanda que se funda en un alegado estatuto anticonstitucional debe con-tener cierta alegación de donde aparezca tal inconstitucio-nalidad; 2°., que tal cuestión no puede ser levantada por primera vez en apelación; que la alegación de que “los automóviles fueron recibidos en Puerto Rico” no es sufi-ciente afirmación de que llegaran por vía de importación. La palabra “importar” generalmente implica el acto de traer de un puerto extraño a los Estados Unidos. Por otra parte la alegación: “el demandado sin derecho alguno para ello exi-gió una contribución”., es aína conclusión legal.
La sentencia del Tribunal Supremo en este caso aunque confirmatoria siempre, fué modificada en cuanto a devol-verse el caso para que el demandante pudiera presentar de-manda enmendada.
El Juez Asociado Sb. Wole, emitió la opinión del tribunal.